Exhibit 10.2

 

PACER INTERNATIONAL, INC.

 

DIRECTOR COMPENSATION SUMMARY

 

The members of our Board who are employees of the Company do not receive
compensation for their service on our Board or any committee of our Board but
are reimbursed for their out-of-pocket expenses. Our non-employee directors
received a monthly $4,000 retainer plus a $3,000 fee for each Board meeting that
they attend. Effective January 1, 2006, the Chair of the Audit Committee
receives an additional annual retainer of $5,000; the Chairs of the Compensation
and Corporate Governance Committees each receive an additional annual retainer
of $3,000; and the members of each committee receive an additional annual
retainer of $2,000. In addition, non-employee directors, at the time of their
initial election to the Board, receive a one-time grant of an option to purchase
12,000 shares of our common stock under our 2002 stock option plan.